Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-20-00128-CR

                              Lori P. BALDERAS,
                                    Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 379th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2019CR5244
                   Honorable Ron Rangel, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED April 29, 2020.


                                        _________________________________
                                        Patricia O. Alvarez, Justice